Citation Nr: 1112779	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-45 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  He had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen the Veteran's August 2007 claim for entitlement to service connection for a back disorder.

Additional documents were submitted after the issuance of the October 2009 supplemental statement of the case.  The submission of such evidence was accompanied by a waiver of RO consideration dated December 2010.  38 C.F.R. 
§ 20.1304(c) (2010).

In December 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (Travel Board hearing).  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  In a July 1970 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a back disorder.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a notice of disagreement (NOD) within one year of the rating decision.

2.  In a September 2006 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for a back disorder.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a NOD within one year of the rating decision.  This constitutes the last prior final decision as to the Veteran's claim for service connection for a back disorder.

3.  The evidence associated with the claims file subsequent to the September 2006 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a back disorder, and raises a reasonable possibility of substantiating the claim.

4.  A back disorder is not shown by competent or credible evidence to be related to the Veteran's service or to any incident therein.


CONCLUSIONS OF LAW

1.  The July 1970 rating decision denying the Veteran's claim for service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The September 2006 rating decision which reopened and denied the Veteran's claim for entitlement to service connection for a back disorder is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  The evidence associated with the claims file subsequent to the September 2006 rating decision is new and material, and the claim for entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  A back disorder was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred, and neither was the Veteran's back disorder incurred in or aggravated by a period of inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A July 2007 letter, provided to the Veteran before the September 2007 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letters provided to the Veteran in conjunction with his August 2007 claim have not informed him of the reason why his claim had been denied.  However, the Veteran is not prejudiced thereby, because the Board is granting the Veteran's request to reopen the claim.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in July 2007, prior to the issuance of the September 2007 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service personnel records, service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran was afforded the opportunity to present testimony at a hearing on appeal before the undersigned Veterans Law Judge.  

The Board has also obtained the Veteran's Social Security Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for a Back Disorder

The RO first denied service connection for a back disorder in July 1970, and the basis of the denial was that a back disorder was not shown by the evidence of record, including an x-ray in service and the Veteran's May 1970 separation examination.  The Veteran did not submit a NOD in response to that rating decision.  Therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.

The RO again denied the Veteran's claim for entitlement to service connection for a back disorder in a September 2006 rating decision, and the basis of the denial was that there was no evidence of a chronic back disorder and no treatment for a back disorder in the Veteran's Reserves service treatment records; no evidence that his current back disorder was incurred or aggravated during service, or manifested to a compensable degree within one year of separation from active service; and no evidence of an injury during training while in the Reserves.  The Veteran did not submit a NOD in response to the September 2006 rating decision.  Therefore, the September 2006 rating decision became final.  38
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The September 2006 rating decision constitutes the last prior final decision as to the Veteran's claim for service connection for a back disorder.

Notwithstanding the fact that the Veteran submitted his claim for service connection for a back disorder in August 2007, within one year of the September 2006 rating decision that denied his claim for service connection for a back disorder, the Board finds that the RO properly construed the August 2007 letter as a new claim rather than as a NOD.  First, the Veteran's August 2007 letter did not express dissatisfaction or disagreement with the September 2006 rating decision, or a desire to contest the result thereof.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-14 (Fed.Cir.2002) (upholding VA regulation 38 CFR § 20.201 that requires that an NOD must express "a desire for appellate review.")  Second, the Veteran expressly stated in his August 2007 claim that "I am herewith requesting to re-open my claim."

As noted above, in August 2007, the Veteran asked to reopen his claim for service connection for a back disorder and the RO, in a September 2007 rating decision, the subject of this appeal, declined to reopen the claim.  The RO subsequently reopened and denied the claim in a January 2009 statement of the case and an October 2009 supplemental statement of the case.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The evidence of record at the time of the September 2006 rating decision, the last prior final denial of the claim for a back disorder, included the Veteran's service treatment records.  In a Report of Medical History dated February 1968, the Veteran reported having no recurrent back pain.  In a Report of Medical Examination dated February 1968, a clinician found that the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.  In January 1969, the Veteran reported having back trouble, but no recent trauma; the clinician did not diagnose any disorder.  In October 1969, a clinician noted that the Veteran reported having pain in the lumbosacral (L-S) region of his back when lying down and leaning forward; the clinician found no decrease in his range of motion (ROM).  In a Report of Medical History dated May 1970, the Veteran reported having back trouble; however, in a Report of Medical Examination dated May 1970, a clinician found that the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.  In Reports of Medical History dated October 1979, July 1986, August 1988 and April 1992, during his service in the Reserves, the Veteran reported having no recurrent back pain.  Likewise, in Reports of Medical Examination in October 1979, July 1986, August 1988 and April 1992, clinicians again found that the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.

The evidence of record at the time of the September 2006 rating decision also included multiple VA and private treatment records showing post-service treatment for back pain, including a January 2002 VA treatment record including a diagnosis of chronic back pain, and an April 2003 VA treatment record showing that a magnetic resonance imaging (MRI) test had revealed that the Veteran's low back pain is related to degenerative changes.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the September 2006 rating decision, the Board has obtained the Veteran's SSA records, and additional VA and private treatment records.  Moreover, VA obtained Compensation and Pension (C&P) examinations of the Veteran's spine in December 2008 and October 2009.  In the former, the examiner diagnosed the Veteran with a chronic lumbosacral strain, mild degenerative disk disease of the lumbar spine, mild degenerative stenosis at L4-L5 and L5-S1, and mild degenerative joint disease of the lumbar spine.  In the latter, the examiner diagnosed the Veteran with lumbar spondylosis with clinical evidence of a left lumbar radiculopathy.  Both examiners opined that it is less likely than not that the Veteran's present back problems are caused by or related to his military service.

Furthermore, at his December 2010 Board hearing, the Veteran reported that he had injured his back in October 1986.  Id. at pp. 2, 11.  The Veteran stated that, while running during physical training in the Reserves on a Sunday afternoon, he fell and hurt his back.  Id. at pp. 3, 12.  He stated that the pain radiated down his right side, and hurt with movement.  Id. at p. 11.  The Veteran noted that he did not seek treatment right away or go on sick call because he "didn't assume it was any major problem," but that he sought treatment from his employer's doctor the following Tuesday because he was not able to do his job.  Id. at pp. 3-4, 10-12.  The Veteran stated that he did not report the injury to anyone, or seek treatment at a VA facility after the injury.  Id. at p. 10.  The Veteran also stated that no line of duty (LOD) investigation into his alleged back injury was conducted.  Id. at p. 8.  The Veteran reported that he was on INACDUTRA at the time of his back injury.  Id. at pp. 8-9.  He stated that his employer's doctor gave him a muscle relaxer, but did not administer an x-ray.  Id. at pp. 3, 12.  The Veteran stated that during his examinations in the Reserves after his fall, he "made sure not to complain [about his back injury].  I wanted to retire and not be put out, and so I kept my medical thing to myself as quiet as I could."  Id. at pp. 12-13.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would tend to show that the Veteran's back disorder resulted from an injury during his INACDUTRA service in the Reserves.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the September 2006 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for a back disorder.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for a back disorder, the Board finds that the evidence associated with the claims file subsequent to the September 2006 rating decision is new and material, and a previously denied claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis.)  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The term "active military, naval, or air service," as used in 38 C.F.R. § 3.303(a), includes active duty and any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. §§ 3.6(a), (c), (d).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Back Disorder

The Veteran's service treatment records include some evidence of complaints of back pain during active service, but no evidence of such complaints during his service in the Reserves, and no evidence of a diagnosis of a chronic back disorder during either active or Reserves service.  As noted above, in a Report of Medical History dated February 1968, the Veteran reported having no recurrent back pain.  In a Report of Medical Examination dated February 1968, a clinician found that the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.  In January 1969, the Veteran reported having back trouble, but no recent trauma; the clinician did not diagnose any disorder.  In October 1969, a clinician noted that the Veteran reported having pain in the lumbosacral (L-S) region of his back when lying down and leaning forward; the clinician found no decrease in his range of motion (ROM).  In a Report of Medical History dated May 1970, the Veteran reported having back trouble; however, in a Report of Medical Examination dated May 1970, a clinician found that the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.  In Reports of Medical History dated October 1979, July 1986, August 1988 and April 1992, during his service in the Reserves, the Veteran reported having no recurrent back pain.  Likewise, in Reports of Medical Examination in October 1979, July 1986, August 1988 and April 1992, clinicians again found that the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.

Consistent with the Veteran's statements, in an October 1986 private treatment record a clinician noted that the Veteran "state[d that he] may have pulled a muscle at Fort Jackson [on] Sunday afternoon.  Right side painful.  States [that he] was on Reserve duty."

The Veteran told his treating clinician in July 1987 that he had pain in the area of his lumbosacral spine.

In October 1987, the Veteran complained to his private clinician of low back pain that radiates into his left leg.  The clinician diagnosed the Veteran with low back muscle pain.

In his employee disability application, dated November 1987, the Veteran reported having severe back pain.  He included a physician's diagnosis of low back muscle pain.

In April 1994, the Veteran told his treating clinician that he was having low back pain since he got out of bed the previous day.

The Veteran told his treating clinician in June 1995 that he was having low back pain since planting plants the previous day.

In August 1996, a VA physician administered an x-ray of the Veteran's lumbar spine, and determined that the Veteran had a normal lumbar spine.

A private physician, S.C. Poletti, M.D., reviewed the Veteran's lumbosacral x-rays in January 2000 and found indications of moderate disc space narrowing at L5-S1, and that the x-rays were otherwise normal.

Another private physician, D.M. Downs, M.D., administered an MRI later in January 2000 and determined that the Veteran's left paracentral herniated nucleus pulposus (HNP) did not directly affect his nerve roots.

In May 2001, the Veteran told his private psychiatric clinician, F.E. Forsthoefel, M.D., that his ruptured disc problems go back approximately 4 years-to 1997.

Also in May 2001, the Veteran's employer's clinician diagnosed him with low back pain, with a history of HNP.

In June 2001, the Veteran's employer's clinician opined that "his psychological issues are making his physical problems worse and his physical problems are making his psychological problems worse."  However, the clinician did not specify whether this opinion pertained to the Veteran's back disorder, and neither did he provide any rationale for how the Veteran's psychological problems could injure or aggravate the Veteran's back disorder.  Consequently, this opinion is entitled to little probative weight.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (rationale for opinions is necessary in order to facilitate review by VA and appellate courts).

In July 2001, a private physician, R.E. Turner, M.D., noted that the Veteran "may well have lumbar disc disease which is made worse by psychological overlay and possibly compensation neurosis."  The Board finds that this statement is insufficient to warrant service connection on a secondary basis because opinions consisting of speculation or uncertainty-as here, by use of the words "may" and "possibly"-are inadequate for establishing service connection.  Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Bostain v. West, 11 Vet. App. 124 (1998) (a private physician's opinion that a Veteran's preexisting service-related condition "may have" contributed to his ultimate demise was too speculative, standing alone, to be deemed new and material evidence to reopen cause-of-death claim); Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of "may be related to service" necessarily implies "may or may not," and therefore is too speculative to establish a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical professional's use of equivocal language such as "may or may not be related to service" was too speculative to constitute a definitive opinion on issue of causation).

In August 2001, the Veteran again reported that he has had chronic back pain for 4 years-since 1997-but could not recall why it hurts.

In January 2002, a private physician, C.E. Moss, M.D., diagnosed the Veteran with severe sciatica in his lumbar disc.  In March 2002, Dr. Moss diagnosed the Veteran with back pain, musculoskeletal in origin.

A VA radiologist administered an x-ray of the Veteran's lumbosacral spine in March 2002, and found moderately severe degenerative disk disease at L1-2 and L5-S1, with mild degenerative disk disease at L2-3.  He further found that mild spondylosis was evident, particularly at L1-2.

The Veteran told a VA clinician in April 2002 that he first noticed his lower back pain in 1973.  The clinician noted that "he is not sure under what circumstances his pain began, however."

In July 2002, the Veteran received a lumbar epidural steroid injection at a VA facility to treat his lumbar radiculitis.

In August 2002, a VA clinician noted that the Veteran had HNP, based on a prior MRI.  The Veteran was also diagnosed with bilateral lumbar radiculitis, and with sacral nerve root radiculitis.  A VA physician also diagnosed very mild spondylosis, with disc spaces maintained and no facet arthropathy, based on x-ray evidence.

The Veteran was provided with an MRI at a VA facility in September 2002, and the clinician diagnosed the Veteran with mild degenerative spinal stenosis at L4-5 and L5-S1.

In October 2002, a VA physician performed a sacral selective nerve root injection to treat the Veteran's diagnosed sacral nerve root radiculitis.

A VA clinician diagnosed the Veteran with lumbar radiculitis in February 2003.

In April 2003, a VA physician diagnosed the Veteran with low back pain related to degenerative changes.

The Veteran's SSA records include the determination that the Veteran has severe impairments including degenerative disc disease of the lumbosacral spine and osteoarthritis.  In August 2003, SSA determined that the Veteran has been disabled with degenerative disc disease, as a secondary diagnosis, since February 2001.

A VA clinician in December 2004 diagnosed the Veteran with low back pain with lumbar radiculopathy.

In January 2005, a VA clinician found that the Veteran had altered sensation, upon testing with light touch and deep pressure, at L2-L4, L4-L5, and S1-S2.

In August 2006, a VA clinician administered an MRI of the Veteran's lumbar spine, and diagnosed him with relatively small pedicles with mild spinal stenosis at several levels.  She further found that the Veteran's disc bulge to the right at L4-5 likely mildly contacts the exiting nerve root.

A VA radiologist took an x-ray of the Veteran's lumbar spine in December 2008, and diagnosed him with mild degenerative changes.

VA provided the Veteran with a C&P examination of his back in December 2008.  The examiner, a physician, reviewed the claims file.  The Veteran reported that he had strained his back while running and stepping into a pothole in the Army Reserves in 1984.  The Veteran further stated that he neither sought nor received treatment at the time of the injury.  The Veteran noted that he was diagnosed with a low back strain by a clinician at work the following day.  The Veteran asserted that he has had low back pain ever since that injury.  The VA examiner found that a lumbosacral x-ray demonstrated mild facet hypertrophy at L4-L5 and anterior osteophytes.  The examiner diagnosed the Veteran with a chronic lumbosacral strain, mild degenerative disk disease of the lumbar spine, mild degenerative stenosis at L4-L5 and L5-S1, and mild degenerative joint disease of the lumbar spine.  The examiner opined: "Although I believe it is plausible that the Veteran strained his back as he describes in 1984 doing physical training, there is no evidence to support a continual chronic back condition that originated from this injury."  The examiner cited the Veteran's August 1988 Report of Medical History dated August 1988, during his service in the Reserves, in which the Veteran reported having no recurrent back pain as evidence against the existence of a continual chronic back disorder since the alleged running injury.  The examiner concluded that "I believe it is less likely [than] not that the Veteran's current diagnoses of lumbar strain, degenerative disk disease of the lumbar spine, degenerative joint disease of the lumbar spine and mild degenerative stenosis were caused by or are a result of the low back injury that he states he sustained in 1984."

VA provided the Veteran with a second C&P examination of his back in October 2009.  The examiner, another physician, also reviewed the claims file.  The Veteran reported that he was injured in a fall while running in the course of duty in the Reserves in 1986.  The Veteran again reported that he was seen by a civilian doctor, and diagnosed with a pulled muscle.  The Veteran further stated that he has had no subsequent injuries to his back.  He noted that he had stopped work after 2001 because of health problems, including his back disorder.  The examiner diagnosed the Veteran with lumbar spondylosis with clinical evidence of a left lumbar radiculopathy.  The examiner concluded: "In my opinion, it is less likely than not that the Veteran's present back problems are related to his military service.  My rationale is that the Veteran apparently complained of a back injury on only one occasion in the service medical records."  The Board notes, as did the December 2008 examiner, that the Veteran's allegation of continuous back pain contrasts with his August 1988 statement in his Report of Medical History that he had no recurrent back pain.  The October 2009 VA examiner further noted that the Veteran's alleged fall in service "is now very remote in time."

As noted above, at his December 2010 Board hearing, the Veteran reported that he had injured his back in October 1986.  Id. at pp. 2, 11.  The Veteran stated that, while running during physical training in the Reserves on a Sunday afternoon, he fell and hurt his back.  Id. at pp. 3, 12.  He stated that the pain radiated down his right side, and hurt with movement.  Id. at p. 11.  The Veteran noted that he did not seek treatment right away or go on sick call because he "didn't assume it was any major problem," but that he sought treatment from his employer's doctor the following Tuesday because he was not able to do his job.  Id. at pp. 3-4, 10-12.  The Veteran stated that he did not report the injury to anyone, or seek treatment at a VA facility after the injury.  Id. at p. 10.  The Veteran also stated that no line of duty (LOD) investigation into his alleged back injury was conducted.  Id. at p. 8.  The Veteran reported that he was on INACDUTRA at the time of his back injury.  Id. at pp. 8-9.  He stated that his employer's doctor gave him a muscle relaxer, but did not administer an x-ray.  Id. at pp. 3, 12.  The Veteran stated that during his examinations in the Reserves after his fall, he "made sure not to complain [about his back injury].  I wanted to retire and not be put out, and so I kept my medical thing to myself as quiet as I could."  Id. at pp. 12-13.

Because the Veteran's December 2008 and October 2009 VA examinations were conducted by competent physicians who fully described the functional effects caused by the Veteran's back disorder on his occupational functioning, the Board finds that the Veteran's examinations were adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiners considered the Veteran's claims file and medical history in their reports.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided etiological opinions, complete with the rationales described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiners' medical findings are credible, based on their internal consistency and the VA examiners' duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiners' reports.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the December 2008 and October 2009 VA examiners are so qualified, their medical opinions constitute competent medical evidence.

The Board finds that the Veteran is competent to report that he fell while running during his training in the Reserves.  The Board further finds that the Veteran is competent to observe that he has had continuous back pain since his fall.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board finds that the Veteran's statement that he fell in service is wholly credible, based not only on his lay testimony, but also on the aforementioned October 1986 private treatment record describing his fall at Fort Jackson while on Reserve duty.

However, the Board finds that the credibility of the Veteran's statement that he has experienced continuous back pain since that fall is outweighed by the Veteran's own contemporaneous statements to the contrary, including his indications in Reports of Medical History dated August 1988 and April 1992 that he had no recurrent back pain.  Although the Board acknowledges the Veteran's statement at pp. 12-13 of his December 2010 Board hearing that he intentionally concealed his October 1986 back injury from in-service clinicians in order to be able "to retire and not be put out," the Board finds that this explanation is unpersuasive because the Veteran reported numerous other ailments and disorders in his Reports of Medical History.  For example, the Veteran reported having, or having had, dizziness or fainting spells; ear, nose, or throat trouble; sinusitis; shortness of breath; palpitation or pounding heart; high or low blood pressure; and stomach, liver, or intestinal trouble in his August 1988 Report, and high or low blood pressure; stomach, liver, or intestinal trouble; and foot trouble in his April 1992 report.  Had the Veteran sought to avoid removal from service because of health problems, it is reasonable to believe that he would have concealed those disorders as well.  Furthermore, the Veteran's statements in his August 1988 and April 1992 Reports are entitled to greater probative weight than subsequent statements made during the pendency of the claim because the Court has held that contemporaneous evidence has greater probative value than subsequently reported history.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Therefore, the Board finds that the Veteran's assertion of continuous back pain since his October 1986 fall during his service in the Reserves is not credible.

Additionally, the Veteran's own determination about the etiology of his diagnosed back disorders is outweighed by the more probative findings of the December 2008 and October 2009 VA examiners, because their determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Veteran is not entitled to service connection on a presumptive basis because he was not diagnosed with arthritis, manifested to a degree of ten percent or more, within one year of the date of separation from service.  Moreover, the Veteran has asserted that his back injury occurred during INACDUTRA, and not during his active service, in which case it would not be subject to that presumption.  38 C.F.R. §§ 3.307, 3.309.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran was not diagnosed with a back disorder during service, and has not had continuous back pain since service, as the Veteran indicated in his August 1988 and April 1992 Reports of Medical History.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for a back disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.




ORDER

New and material evidence has been received, and a previously denied claim for service connection for a back disorder is reopened.  To this extent, the appeal is granted.

Service connection for a back disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


